Filed 4/5/16 P. v. Wolfe CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C078365

         v.                                                                      (Super. Ct. No. 13F03770)

DANNY WOLFE,

                   Defendant and Appellant.




         Appointed counsel for defendant Danny Wolfe asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                             I
       A.W., defendant’s daughter, was diagnosed as deaf when she was two years old.
She attended classes to learn how to communicate and obtained a cochlear implant that
gave her hearing in one ear. Between June and August 2012, when A.W. was 14 years
old, defendant sexually molested her by touching her breasts and vagina with his hands
and mouth, putting his fingers in her vagina and putting his penis on her buttock.
       Defendant was charged by amended information with 10 counts of lewd and
lascivious acts with a 14-year-old child (Pen. Code, § 288, subd. (c)(1) -- counts 1
through 6 and 9 through 12),1 and two counts of annoying and molesting a child (§ 647.6,
subd. (a) -- counts 7 and 8). A jury convicted defendant on all counts.
       The trial court denied probation and sentenced defendant to an aggregate term of
nine years in state prison, consisting of the following: the upper term of three years on
count 1; nine consecutive eight-month terms -- one-third the middle term -- on counts 2
through 6 and 9 through 12; and two concurrent 364-day terms on counts 7 and 8. The
trial court awarded defendant 93 days of presentence credit (47 days of actual credit and
46 days of conduct credit) and imposed the following fines, fees and assessments: a $240
restitution fine (§ 1202.4), a $240 parole revocation fine (§ 1202.45), a $360 court
facilities assessment (Gov. Code, § 70373), a $480 court operations assessment
(§ 1465.8), and victim restitution to A.W. in the amount of $1,320. The trial court
waived the main jail booking fee and main jail classification fee. (Gov. Code,
§ 29550.2.)
                                             II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable




1 Undesignated statutory references are to the Penal Code.


                                             2
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                       /S/
                                                  Mauro, J.


We concur:



      /S/
Raye, P. J.



      /S/
Butz, J.




                                              3